777 N.W.2d 137 (2010)
2000 BAUM FAMILY TRUST, Baum Family Trust, Joseph Beaudoin, Sandra Beaudoin, Adele Megdall Revocable Trust, Paul Nowak & Joan Nowak Trust, Marilyn Ormsbee, Mark Schwartz, Wendy Schwartz, and Thomas Thomason, Plaintiffs/Counter, Defendants-Appellants,
v.
William BABEL, Judy Babel, James Cahill, Gloria Cahill, Daniel Engstrom, Penny Engstrom, Arthur A. Ranger Trust, Patricia L. Ranger Trust, and Charlevoix County Road Commission, Defendants/Counter, Plaintiffs-Appellees, and
Al Gooch, Elizabeth Gooch, Jesse Halstead, and Linda Halstead, Intervening Defendants/Counter, Plaintiffs-Appellees, and
Charlevoix Township, Defendant-Appellee.
Docket No. 139617. COA No. 284547.
Supreme Court of Michigan.
January 27, 2010.

Order
On order of the Court, the application for leave to appeal the June 23, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties are to discuss (1) whether the fee title resulting from the dedication of land for public uses in a plat under the 1887 Plat Act in land that runs along the shore of a lake conveys the riparian rights to the lake *138 to the County or whether the conveyance is limited to public uses of the road as a road; and (2) whether the deeds of the front tier lot owners have to have specific language granting riparian rights; and whether case law that states that front tier lots adjacent to a road running along a water way have riparian rights unless such rights are expressly excluded is still valid.
The motion to file brief amicus curiae is GRANTED. The Michigan Association of Counties is invited to file a brief amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.